Judgment reversed and final judgment as shown by journal entry.
It is ordered and adjudged by this court that the judgment of the said circuit court be, and the same hereby is, reversed for error in reversing the judgment of the court of common pleas of said *630county and in remanding the. case to said court for a new trial. And this court proceeding to render the judgment that said circuit court should have rendered, “It is ordered and adjudged by the court that the plaintiffs in the action, defendants in error herein, recover of the defendant in the ac-’ tion, plaintiff in error herein, upon the undisputed facts, the sum of $2,788.87, with interest thereon from February 15, 1900, together with their costs herein, and in said court of common pleas, and judgment is rendered against the defendant for its costs herein and in said court of common pleas.”
Si-iauck, C. J., Price, Crew, Summers, Spear and Davis, JJ., concur.